NO. 07-05-0128-CR
                                 NO. 07-05-0129-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                  AUGUST 31, 2005

                        ______________________________


                       JEFFREY BRIAN RAMOS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

        NOS. B14882-0303 & A15286-0312; HONORABLE ED SELF, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pursuant to pleas of guilty, in 2003, appellant Jeffrey Brian Ramos was convicted

of two separate offenses of driving while intoxicated and punishment was assessed in

cause number B14882-0303 at five years confinement and a $2,000 fine, suspended for

five years, and in cause number A15286-0312 at ten years confinement and a $2,000 fine,
suspended for seven years. The State filed amended motions to revoke alleging four

violations of the conditions of community supervision. Following a hearing on the motions,

the trial court revoked appellant’s community supervision and imposed the original

sentences. In presenting this appeal, counsel has filed an Anders1 brief in support of a

motion to withdraw. We grant counsel’s motion and affirm.


         In support of his motion to withdraw, counsel certifies he has diligently reviewed the

records and, in his opinion, they reflect no reversible error upon which appeals can be

predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, he concludes the appeals are frivolous. In compliance with High v. State, 573
S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has candidly discussed why, under the

controlling authorities, there are no errors in the court's judgments. Counsel has also

shown that he sent copies of the briefs to appellant and informed appellant that, in

counsel's view, the appeals are without merit. In addition, counsel has demonstrated that

he notified appellant of his right to review the records and file a pro se response if he

desired to do so. Appellant did not file a response. Neither did the State favor us with a

brief.


         By the Anders briefs, counsel concedes there are no meritorious arguments to

present in these appeals. When reviewing an order revoking community supervision, the


         1
             Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                2
sole question before this Court is whether the trial court abused its discretion. Cardona v.

State, 665 S.W.2d 492, 493 (Tex.Cr.App. 1984); Jackson v. State, 645 S.W.2d 303, 305

(Tex.Cr.App. 1983). In a revocation proceeding the State must prove by a preponderance

of the evidence that the probationer violated a condition of community supervision as

alleged in the motion to revoke. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Cr.App. 1993).

If the State fails to meet its burden of proof, the trial court abuses its discretion in revoking

community supervision. Cardona, 665 S.W.2d at 494. In determining the sufficiency of the

evidence to sustain a revocation, we view the evidence in the light most favorable to the

trial court's ruling. Jones v. State, 589 S.W.2d 419, 421 (Tex.Cr.App. 1979). When more

than one violation of the conditions of community supervision is found by the trial court, the

revocation order shall be affirmed if one sufficient ground supports the court's order. Moore

v. State, 605 S.W.2d 924, 926 (Tex.Cr.App. 1980); Jones v. State, 571 S.W.2d 191, 193

(Tex.Cr.App. 1978); McCollum v. State, 784 S.W.2d 702, 704-05 (Tex.App.--Houston [14th

Dist.] 1990, pet. ref'd). Additionally, a plea of true standing alone is sufficient to support the

trial court’s revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex.Cr.App. 1979).


       At the hearing on the State’s motions to revoke, appellant entered pleas of true to

all allegations. He signed stipulations of evidence acknowledging the allegations as true

and correct. Evidence was presented from his community supervision officer that appellant

received another driving while intoxicated charge only 29 days after being placed on

community supervision. Additionally, after completing the SAFP program and being placed




                                                3
in a halfway house, appellant used cocaine and after being transferred to another halfway

house, relapsed with cocaine within six weeks.


       Appellant’s mother and appellant presented testimony hoping the trial court would

consider continuing community supervision or reduce his sentences. However, the court

revoked community supervision based on appellant’s pleas of true and other evidence.

Based on the record before us, we conclude the trial court did not abuse its discretion in

revoking appellant’s community supervision and imposing the original sentences.


       We have also made an independent examination of both records to determine

whether there are any arguable grounds which might support the appeals. See Penson

v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel that

the appeals are frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v.

State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgments of

the trial court are affirmed.



                                         Don H. Reavis
                                           Justice

Do not publish.




                                            4